Citation Nr: 1101782	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-28 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active military service from January 2002 to June 
2005, and from January 2007 to August 2007.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
a January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that 
granted service connection for bilateral hearing loss, evaluated 
as noncompensable (0 percent disabling), with an effective date 
for service connection of August 19, 2007.  The Veteran appealed 
the issue of entitlement to an initial compensable rating.  In 
April 2010, the Board remanded the claim for additional 
development.   


FINDING OF FACT

The Veteran has no more than level I hearing in his right ear, 
and no more than level I hearing in his right ear.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
service-connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Compensable Evaluation

The Veteran asserts that he is entitled to an initial compensable 
evaluation for his service-connected bilateral hearing loss.  No 
specific arguments have been advanced.  

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2010), the Veteran was shown to have hearing 
loss, as defined for VA purposes under 38 C.F.R. § 3.385 (2010), 
during service, in a June 2007 examination report.  

In January 2008, the RO granted service connection for bilateral 
hearing loss, evaluated as noncompensable, with an effective date 
for service connection of August 19, 2007.  The Veteran has 
appealed the issue of entitlement to an initial compensable 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As an initial matter, in April 2010, the Board remanded this 
claim.  The Board directed that the Veteran be afforded an 
audiometric examination, that an audiologist should review the 
claims file, and note that the claims file had been reviewed in 
the report, and that the audiologist describe the effects on 
occupational functioning and daily activities due to the 
bilateral hearing loss disability.  Citing Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007).  

In May 2010, the Veteran was afforded a VA audiometric 
examination by an audiologist.  A review of the examination 
report shows that the examiner stated that the Veteran's C-file 
had been reviewed.  The Veteran's service and post-service 
history of noise exposure was recorded.  Audiometric test results 
were obtained, and the examiner provided an opinion as to the 
effects of the Veteran's hearing loss upon occupational 
functioning and daily activities.  Given the foregoing, the Board 
finds that there has been substantial compliance with its remand.  
See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).    

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Evaluations of defective hearing range from noncompensable to 100 
percent for service-connected bilateral hearing loss.  These 
evaluations are based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
testing together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree 
of disability from defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels from Level I for 
essentially normal acuity through XI for profound deafness.  38 
C.F.R. § 4.85, Diagnostic Code 6100.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the puretone 
threshold is 30 decibels or less at 1,000 hertz, and 70 decibels 
or more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, based 
upon the audiological evaluations, neither 38 C.F.R. § 4.86(a) 
nor (b) is applicable in this appeal.  

The assignment of disability ratings for hearing impairment are 
arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

In connection with his claim for bilateral hearing loss, the 
Veteran was afforded VA audiological examinations in January 
2008, and May 2010.  

The VA audiological examination report, dated in January 2008, 
contains audiometric findings that revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
15
35
75
LEFT
N/A
20
20
45
65

These results show an average decibel loss of 35 in the right ear 
and 37.5 in the left ear.  Speech recognition ability was 96 
percent, bilaterally.  The diagnosis noted bilateral 
sensorineural hearing loss, mild to moderately severe on the 
left, and normal to severe on the right.  

The VA audiological examination report, dated in May 2010, 
contains audiometric findings that revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
5
30
70
LEFT
N/A
10
10
45
65

These results show an average decibel loss of 27.5 in the right 
ear and 32.5 in the left ear.  Speech recognition ability was 96 
percent, right ear, and 100 percent, left ear.  The diagnosis 
noted bilateral sensorineural hearing loss, moderate to 
moderately severe on the left, and mild to severe on the right.  

In this case, applying the results of the January 2008 
audiological examination to Table VI yields a Roman numeral value 
of I for the right ear, and I for the left ear.  Applying the 
results of the May 2010 audiological examination to Table VI 
similarly yields a Roman numeral value of I for the right ear, 
and I for the left ear.  

The Board finds that an initial compensable evaluation for 
bilateral hearing loss is not warranted.  The aforementioned test 
results show that the Veteran's hearing in the right ear is 
consistent with no more than level I hearing, and that the 
hearing in the Veteran's left ear is consistent with no more than 
level I hearing.  See 38 C.F.R. § 4.85.  As such, an initial 
compensable rating is not warranted.  Id., Tables VI and VII.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied. 

Although the examinations do show that the Veteran clearly has 
hearing loss, the audiometric test results do not support 
entitlement to an initial compensable evaluation for bilateral 
hearing impairment.  The Board has reviewed all the medical 
records in the claims files and found that there is no evidence 
related to hearing loss that supports an initial compensable 
rating.  

The Veteran's contentions presented on appeal have been accorded 
due consideration; however, the Board concludes that the recent 
medical findings discussed above are more probative of the 
current level of disability.  

Additionally, an exceptional pattern of hearing impairment has 
not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.

The Board has also considered the adequacy of the Veteran's 
examinations, and that an opinion on the effects of hearing loss 
on daily functioning may be required in a case where the issue of 
an extraschedular evaluation has been raised.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  However, in this case, 
the evidence does not suggest that such an opinion is warranted.  
The May 2010 VA examination report shows the following: the 
Veteran reported that he was a student, and that he was not 
currently employed.  The examiner concluded that the Veteran's 
hearing loss would be expected to pose mild-to-moderate 
communication barriers for distinguishing soft or distant speech 
in quiet, as well as conversational speech when the speaker is 
not facing the Veteran or competing background noise is present.  
The Veteran may also experience some difficulty hearing high 
frequency environmental sounds such as a watch alarm, or a 
telephone ringing at a distance.  Minimal communication barriers 
would be anticipated for face-to-face conversation in quiet 
surroundings when the speaker is in close proximity.  The Veteran 
was encouraged to consistently use hearing protection devices in 
the presence of all hazardous noise, whether vocational or 
avocational, to prevent further hearing loss.  In summary, there 
is nothing in the record to suggest extraschedular is warranted.  
The evidence, overall, strongly suggests that the May 2010 
examination report is adequate in evaluating the nature and 
extent of the Veteran's disability.  While the Board does not 
dispute the fact that the Veteran has difficulties with his 
hearing, the critical question is whether the Veteran's hearing 
impacts his ability to function in the workforce to a compensable 
degree.  Based on extensive testing of the Veteran's hearing, the 
Board cannot find that the Veteran meets the minimum criteria for 
a compensable evaluation.  

In deciding the Veteran's claim for an initial compensable 
evaluation, the Board has considered the determinations in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is 
entitled to an increased evaluation for separate periods based on 
the facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's bilateral hearing 
loss evaluation should be increased for any separate period based 
on the facts found during the whole appeal period.  The evidence 
of record supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  The Board therefore finds that the 
evidence is insufficient to show that the Veteran had a worsening 
of his bilateral hearing loss, such that an initial compensable 
rating is warranted.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


II. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2010).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran dated 
in September 2007.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  In this regard, the VCAA notice was issued 
in association with the Veteran's claim for service connection 
for hearing loss, and this claim was granted in January 2008.  In 
such cases, where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled; no additional 
§ 5103(a) notice is required.  Dingess, 19 Vet. App. at 491, 493.  

The RO has provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issue on appeal have been obtained and 
are associated with the Veteran's claims file.  The RO has 
obtained the Veteran's VA medical records.  The Veteran has been 
afforded two examinations.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


